Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with applicant’s representative, Royal W. Craig (Reg. No. 34,145), on 02/04/2022.
The application has been amended as follows:

1. (Currently Amended) A method for securely depositing an electronic information object into a trusted repository computer system, comprising the steps of
an authorized transfer agent accepting custody of said electronic information object, verifying that no other copies of said electronic information object exist that are not marked as copies, attaching a verifiable digital signature to said electronic information object indicating said verification, and sending notice of said verification to said trusted repository computer system;
said trusted repository computer system receiving said notice of said verification by said authorized transfer agent;
said trusted repository computer system creating a first electronic record to receive submission of said verified electronic information object and locking said first electronic record against third party access;
exporting a copy of said verified electronic information object;
said trusted repository computer system uploading [[a]] the copy of said verified electronic information object onto the trusted repository system, verifying that said copy of said electronic information object contains at least one digital signature, and verifying the validity of all digital signatures and electronic signatures in said copy of said electronic information object;
said trusted repository computer system depositing said verified copy of the electronic information object to said first electronic record in said trusted repository computer system, and applying a date and time stamp and digital signature authenticating said trusted repository computer system to said verified electronic information object;
said trusted repository computer system establishing an audit trail corresponding to said first electronic record containing said deposited verified copy of said electronic information object populating said audit trail with entries corresponding to the steps of uploading a copy of said verified information object onto the trusted repository system, verifying that said copy of said 
said trusted repository computer system receiving from said authorized transfer agent, certification that the authorized transfer agent has destroyed all copies of said electronic information object or has marked all copies of said electronic information object such that said deposited verified copy of said electronic information object now stored in the trusted repository computer system is a one-and-only authoritative original electronic information object;
said trusted repository computer system unlocking the record in the trusted repository computer system now containing the one-and-only authoritative original electronic information object to allow third party access; and
said trusted repository computer system updating, after said step of said trusted repository computer system unlocking the record, said audit trail with an entry indicating that said that said deposited verified copy of said electronic information object now stored in the trusted repository computer system is the one-and-only authoritative original electronic information object, and applying, by said trusted repository computer system, a digital signature and date-time stamp to said updated audit trail;
said trusted repository system designating the electronic information object residing in the trusted repository computer system to be the one-and-only authoritative original electronic information object.

2. (Previously presented) The method of claim 1, further comprising a step of said authorized transfer agent initiating a request, and wherein said step of said trusted repository computer system creating said first electronic record is initiated by said request made by the authorized transfer agent.

3. (Previously presented) The method of claim 1, further comprising a step of said authorized transfer agent initiating a request, and wherein said step of said trusted repository computer system uploading a copy of said verified information object is initiated by said request made by the authorized transfer agent.

4. (Previously presented) The method of claim 1, wherein:  
said step of said trusted repository computer system uploading a copy of said verified electronic information object further comprises uploading signer metadata from a third party computer system regarding information related to an electronic signing process which created said electronic information object; and
said step of said trusted repository computer system populating said audit trail with entries further comprises populating said audit trail with entries corresponding to signing events contained within said signer metadata.

5. (Previously presented) The method of claim 4, wherein: 
said step of said trusted repository computer system uploading a copy of said verified electronic information object further comprises uploading a second electronic information object from said third party system regarding information related to an electronic signing process which created said second electronic information object;
said method further comprising the steps of:
creating, by said trusted repository computer system, a second electronic record to receive submission of said second electronic information object and relating said second electronic record to said first electronic record;
said trusted repository computer system locking said second record to ensure that no other action is taken during the submission process;
said trusted repository computer system depositing said second electronic information object into said second record and applying a date and time stamp and digital signature authenticating said trusted repository computer system to said deposited copy of said second electronic information object; and
said trusted repository computer system establishing a second audit trail corresponding to said second electronic record containing said deposited copy of said second electronic information object, populating said second audit trail with an entry corresponding to the deposit and tamper seal of said copy of said second electronic information object, and applying a digital signature and date-time stamp to said updated second audit trail.
6. (Previously presented) The method of claim 1, wherein: 
said step of said trusted repository computer system uploading a copy of said verified electronic information object further comprises uploading signer metadata from said third party system 
said method further comprising the steps of:
said trusted repository computer system creating a second electronic record to receive submission of said signer metadata and relating said second electronic record to said first electronic record;
said trusted repository system locking said second electronic record to ensure that no other action is taken during the submission process;
said trusted repository computer system creating a document image depicting said signer metadata;
said trusted repository computer system depositing said document image into said second record and applying a date and time stamp and digital signature of such trusted repository system to said deposited copy of said second electronic information object; and
said trusted repository computer system establishing a second audit trail corresponding to said second electronic record containing said deposited copy of said second electronic information object, populating said second audit trail with an entry corresponding to the deposit and tamper seal of said copy of said second electronic information object, and applying a digital signature and date-time stamp to said updated second audit trail.

7. (Previously presented) The method of claim 1, further comprising, after completion of said step of said trusted repository computer system uploading a copy of said verified electronic information object further, the steps of: 
said trusted repository computer system receiving a private key
said trusted repository computer system using said private key to create a hash of the uploaded verified electronic information object and a public key for decryption of said hash and sending, by said trusted repository, to said authorized transfer agent the hash and public key
said trusted repository computer system receiving from said authorized transfer agent, certification that the authorized transfer agent has destroyed all copies of said electronic information object or has marked all copies of said electronic information object such that said copy of said uploaded verified electronic information object now stored in the trusted repository computer system is a one-and-only authoritative original information object
8. (Previously presented) The method of claim 1, wherein said authorized transfer agent is an authorized user representative of an entity authorized to make deposits to the trusted repository computer system.

9. (Previously presented) The method of claim 1, wherein said authorized transfer agent is a third party signing system acting on behalf of an entity authorized to make deposits to the trusted repository computer system.
10. (Previously presented) The method of claim 1, wherein said authorized transfer agent is a third party storage system acting on behalf of an entity authorized to make deposits to the trusted repository computer system.

11.-13. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-10. The claims are generally directed to a method for electronic deposit and authentication of original electronic information objects.
The latest office action mailed on 10/06/2021 rejected claims 1-10 under 35 U.S.C. § 112(a), and rejected claims 1-10 under 35 U.S.C. § 112(b), with no prior art rejection. The rejections under 35 U.S.C. § 112(a) are now withdrawn because applicant’s amendments to the claims have overcome the claim language adding new matter, and the claim language invoking 35 U.S.C. § 112(f) interpretation lacking written description. The rejections under 35 U.S.C. § 112(b) are now withdrawn because the Examiner’s amendment and applicant’s amendments to the claims have overcome the claim language lacking antecedent basis, the claim language being unclear in scope, the claim language invoking 35 U.S.C. § 112(f) interpretation being indefinite, and the claim language not claiming essential matter. The prosecution history record may be referenced for why the claims have overcome the prior art, with an updated search at the time of this Examiner’s amendment revealing no new prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685